Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 15, 2013

                                            No. 04-13-00425-CV

                                     IN RE Anthony C. AGUILAR

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On July 8, 2013, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than July 29, 2013. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 15, 2013.                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
           This proceeding arises out of Cause No. 2012PC2800 and 2012PC2802, styled In re Estate of Ramiro
Aguilar, Jr., Deceased and In re Estate of Alvilda M. Aguilar, Deceased, pending in the Probate Court No 2, Bexar
County, Texas, the Honorable Tom Rickhoff presiding.